DETAILED ACTION
Claims 1-33 are pending in the application. 


Response to Arguments
2.  	Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Regarding the U.S.C 112(b) rejection of claim 16, there is no antecedent basis for the limitation “the ratio” as it is currently claimed. Therefore the claim as currently constructed will remain rejected based on this precedent. It is highly suggested to amend the claim to overcome the 112(b) rejection as applied. 


3.  	Regarding the 102(a)(1) rejection by Sadi et al (US 2016/0088280 A1) pertaining to the new limitation “wherein the centerline of the field of view of each of the image-capture devices is angled in the same rotational direction about the central axis as is the centerline of the field of view of each of two adjacent image-capture devices”, Examiner respectfully disagrees that the prior art does not teach this limitation. First and foremost, it is unclear to one of ordinary skill in the art as to what is meant by “in the same rotational direction about the central axis” when there is no frame of reference within the claim as currently constructed pertaining to “rotational direction” whatsoever (emphasis added). Secondly, as disclosed in Sadi, each camera 112 has its own field of view, and when adjacent cameras are imaging, the field of view(s) may be set to overlap or not overlap, see Sadi, para 0066-0069, example, “As discussed above, camera pairs 200 of camera system 110 may be uniformly arranged so that adjacent camera pairs 200 are oriented at an angle of .THETA..apprxeq.360.degree./n with respect to one another.  In the example of FIG. 4, n equals 12, and camera pairs 200 are oriented at approximately 30.degree.  (=360.degree./12) with respect to one another as represented by the 30.degree.  angles between radial lines R drawn from the center of camera system 110 to camera pairs 200.” Based on this reasoning/rationale, claim 1 will remain rejected, based on the prior art of Sadi. It is highly suggested to amend the claim further to highlight the inventive concept. 


4.  	Regarding the 35 U.S.C 103 rejection of claim 20, Applicant argues that there is no support in Oshima et al (US 2017/0163880 A1) for adjusting camera parameters through control of a smartphone. Examiner respectfully disagrees. Attention is directed to para 0155 which states the following, “Subsequently, adjustment of an installation position and an angle of view of each camera is performed (step S12).  In the adjustment of the installation position and the angle of view of each camera, adjustment of an imaging direction, a zoom magnification, or the like of each camera is performed while viewing a live view image displayed in the display region 121A of the display panel 121 of the smartphone 100 or while viewing a live view image displayed in the display unit 61 (see FIG. 2) provided on the rear surface of the camera.  Further, in the case of the camera 10A (pan/tilt camera), an imaging direction of the camera 10A may be adjusted by operating the cross key 124 of the smartphone 100 or performing a pan operation or a tilt operation by the pan/tilt mechanism 32 of the camera 10A.” (emphasis added). Thus Oshima does teach the ability of adjusting a camera parameter (i.e. pan/tilt). 


5.  	Regarding the 35 U.S.C 103 rejection of claim 29, Applicant argues that the prior art of Jomppanen fails to teach, “transmitting first electronic data from a control device to an image-capture device, wherein the first electronic data comprises the time the control device sent the first electronic data according to an internal clock of the control device; transmitting second electronic data from the image-capture device to the control device, wherein the second electronic data comprises the time the first electronic data was received by the image-capture device according to an internal clock of the image-capture device; and determining the time difference between the internal clock of the control device and the internal clock of the image-capture device.” Examiner respectfully disagrees. As discussed in the prior office action, in order to perform the imaging, each device within the imaging system is designed to transmit and receive, once the initial triggering has been activated. The entire system does not synchronize unless each device within the imaging system is set to a common reference clock. Imaging system of Jomppanen in fig. 2 clearly teaches this simple concept, see fig. 2 and its associated written description, as well as para 0011, 0031, 0033, and 0036-0041. Based on this reasoning/rationale, the prior art of rejection will remain. It is highly suggested to amend the claims further to highlight the inventive concept. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.  	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

  	Claim 1 recites the following: 
  	A system for producing a continuous image from separate image sources, the system comprising: 
  	an image-capture unit, comprising: 
  	image-capture devices for simultaneously capturing images, and 
  	an image-capture unit structure for supporting the image-capture devices in fixed positions relative to each other and to the image-capture unit structure, wherein the image-capture devices are disposed radially around a central axis of the image-capture unit, 
  	wherein a centerline of the field-of-view of each of the image-capture devices forms at least a 30-degree angle with a radial line extending from the central axis,
in the same rotational direction about the central axis as is the centerline of the field of view of each of two adjacent image-capture devices; 
  	wherein the field-of-view of each image-capture device overlaps with the fields-of- view of two adjacent image-capture devices, and wherein the fields-of-view of the image-capture devices together comprise a 360 degree field-of-view.

  	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by “in the same rotational direction about the central axis”? There is no frame of reference within the claim as currently constructed for determining what is “the same rotational direction” (emphasis added). Corrective action is required. Claims 2-19 depend from claim 1, and are thus rejected. 


7.  	Claim 1 recites the limitation "the same rotational direction about the central axis" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


8.  	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

16 recites the limitation "the ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.  	Claims 1, 9-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadi et al (US 2016/0088280 A1).

  	As per claim 1, Sadi discloses a system for producing a continuous image from separate image sources (fig. 1, system architecture 100), the system comprising: 

  	image-capture devices for simultaneously capturing images (figs. 3 and 4, camera system 110, cameras 112, camera body 118, see para 0058, 0059, and 0066), and an image-capture unit structure for supporting the image-capture devices in fixed positions relative to each other and to the image-capture unit structure (fig. 4, camera system 110, camera body 118, cameras 112, see para 0067 and 0068), wherein the image-capture devices are disposed radially around a central axis of the image-capture unit (fig. 4, camera system 110, camera body 118, cameras 112 are disposed radially around a common center point 117, see fig. 4 and para 0067-0068),
  	wherein a centerline of the field-of-view of each of the image-capture devices forms at least a 30-degree angle with a radial line extending from the central axis (fig. 4, camera system 110, camera body 118, cameras 112, shows a diameter line 119 going through the center of the camera body 118, furthermore the field of view of each camera 112 forms at least a 30 degree angle), 
  	wherein the centerline of the field of view of each of the image-capture devices is angled in the same rotational direction about the central axis as is the centerline of the field of view of each of two adjacent image-capture devices (for the purposes of examination, Examiner is interpreting limitation as each image-capture device has the same field of view as two adjacent image capture devices, Sadi teaches this interpretation, each camera 112 has its own field of view, and when adjacent cameras are imaging, the field of view(s) may be set to overlap or not overlap, see Sadi, fig. 4, para 0066-0069, example, “As discussed above, camera pairs 200 of camera system 110 may be uniformly arranged so that adjacent camera pairs 200 are oriented at an angle of .THETA..apprxeq.360.degree./n with respect to one another.  In the example of FIG. 4, n equals 12, and camera pairs 200 are oriented at approximately 30.degree.  (=360.degree./12) with respect to one another as represented by the 30.degree.  angles between radial lines R drawn from the center of camera system 110 to camera pairs 200.”),
  	wherein the field-of-view of each image-capture device overlaps with the fields-of-view of two adjacent image-capture devices (figs. 3 and 4, camera system 110, cameras 112, R2, R1, L1, L12, para 0065), and wherein the fields-of-view of the image- capture devices together comprise a 360 degree field-of-view (fig. 4, camera system, camera body 118, cameras 112, para 0066 and 0067). 

    	As per claim 9, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein the image-capture unit comprises more than 10 of the image-capture devices (fig. 4, camera system 110, para 0066).

  	As per claim 10, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein the image-capture devices are fixed relative to each other by the image-capture unit structure in a cylindrical arrangement (figs. 3 and 4, camera system 110, para 0059). 



  	As per claim 12, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein the field-of-view of each image-capture device overlaps with the fields of view of two adjacent image-capture devices within a 3-foot radius of the central axis (figs. 2-4, camera system 110, cameras 112, para 0053-0055).  

  	As per claim 13, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein the centerline of the field-of-view of each of the image-capture devices forms at least a 45-degree angle with a radial line extending from the central axis (figs. 2-4, camera system 110, cameras 112, para 0053-0055).

  	As per claim 14, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein the centerlines of the fields-of-view of each of the image-capture devices are coplanar (figs. 2-4, camera system 110, cameras 112, para 0053-0055).

  	As per claim 15, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein the angle of the centerline of 

  	As per claim 16, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, wherein an output image of each image-capture device overlaps with the output images of two adjacent image-capture devices, and wherein the ratio of non-overlapping portions to overlapping portions of each output image is at least 3:1 (figs. 3 and 4, camera system 110, cameras 112, para 0065 and 0067). 

  	As per claim 18, Sadi further discloses the system for producing a continuous image from separate image sources of claim 1, further comprising second image-capture devices disposed above the first image-capture devices and held in a fixed position relative to the first image-capture devices by the image-capture unit structure (fig. 4, camera system 110, cameras 112, camera body 118 has a plurality of cameras 112 above, below and adjacent to each other), 
  	wherein the field-of-view of each of the second image-capture devices includes a portion directed in an axial direction relative to the central axis (fig. 4, camera system 110, cameras 112, camera body 118, diameter line 119, cameras 112 above the diameter line 119 are pointed at center point 117) and 
  	wherein the field-of-view of each second image-capture device overlaps with the field-of-view of another second image-capture and overlaps with the field-of-view of a 

  	As per claim 19, Sadi further discloses the system for producing a continuous image from separate image sources of claim 18, wherein the fields of view of the first and second image-capture devices together comprise at least a hemispherical field-of-view (figs. 3 and 4, camera system 110, cameras 112, para, 0053-0055, 0066 and 0067). 


11.  	Claims 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jomppanen (US 2005/0151852 A1).

  	As per claim 29, Jomppanen discloses a method of producing a continuous image from separate image sources (fig. 2, imaging system), the method comprising: 
  	transmitting first electronic data from a control device (fig. 2, C1 triggering) to an image-capture device (fig. 2, C1 targeting), wherein the first electronic data comprises the time the control device sent the first electronic data according to an internal clock (i.e. common reference clock) of the control device (para 0011);
   	transmitting second electronic data from the image-capture device to the control device, wherein the second electronic data comprises the time the first electronic data 
  	determining the time difference between the internal clock of the control device and the internal clock of the image-capture device (the common reference clock and the preliminary time stamp is used to determine the difference between clock in the trigger and the clock in the cameras, see para 0011, 0031, 0033, and 0036-0041). 

  	As per claim 30, Jomppanen further discloses the method of producing a continuous image from separate image sources of claim 29, further comprising: 
  	transmitting third electronic data from the control device to the image-capture device, wherein the third electronic data comprises a synchronized start time according to the internal clock of the image-capture device (Jomppanen, fig. 2, C1 transmits trigger signal, para 0036-0041). 

  	As per claim 31, Jomppanen further discloses the method of producing a continuous image from separate image sources of claim 29, further comprising: 
   	transmitting third electronic data from the control device to a second image- capture device, wherein the third electronic data comprises the time the control device sent the third electronic data according to the internal clock of the control device;
  	transmitting fourth electronic data from the second image-capture device to the control device, wherein the fourth electronic data comprises the time the third electronic 
  	determining the time difference between the internal clock of the control device and the internal clock of the second image-capture device (Jomppanen, fig. 2, imaging system, para 0011, 0032 and 0036-0041, should be noted that third and fourth electronic data is the same function as synchronizing to common reference clock as described above in claim 29, except transmitting data to a second image-capturing device, Jomppanen has the ability to transmit data simultaneously to four or more cameras within the imaging system, see fig. 2). 

  	As per claim 32, Jomppanen further discloses the method of producing a continuous image from separate image sources of claim 31, further comprising: 
  	transmitting fifth electronic data from the control device to the first image-capture device, wherein the fifth electronic data comprises a first synchronized start time according to the internal clock of the first image-capture device, 
  	transmitting sixth electronic data from the control device to the second image- capture device, wherein the sixth electronic data comprises a second synchronized start time according to the internal clock of the second image-capture device, 
  	wherein the first synchronized start time and the second synchronized start time are the same time according to the internal clock of the control device (Jomppanen, fig. 2, see associated written description, also see para 0036-0041, furthermore fifth and sixth electronic data is the actual imaging process being performed simultaneously).

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.  	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi et al (US 2016/0088280 A1) in view of Oshima et al (US 2017/0163880 A1).

  	As per claim 2, the system for producing a continuous image from separate image sources of claim 1, further comprising a control device, wherein the control 

   	Sadi fails to teach the limitations as recited above in claim 2. However, Oshima discloses a smartphone 100 for controlling a plurality of cameras 10A-10C, receiving images, and being synchronized to the cameras 10A-10C via wireless connection (Oshima, figs. 1, 3, and 4, smartphone 100, display panel 121, para 0085 and 0086). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadi in view of Oshima, as a whole, by incorporating the smartphone as disclosed by Oshima, into the camera system as disclosed by Sadi, because doing so would provide a more efficient way of controlling a plurality of cameras, thus enhancing the operability of the imaging system remotely.

  	As per claim 3, the combined teachings of Sadi in further view of Oshima, as a whole, further discloses the system for producing a continuous image from separate image sources of claim 2, wherein the image-capture devices communicate with the control device through a wireless connection (Oshima, figs. 1 and 3, smartphone 100, para 0085 and 0086).

  	As per claim 4, the combined teachings of Sadi in further view of Oshima, as a whole, further discloses the system for producing a continuous image from separate 

  	As per claim 5, the combined teachings of Sadi in further view of Oshima, as a whole, further discloses the system for producing a continuous image from separate image sources of claim 2, wherein the control device is a tablet computer (Oshima, para 0186). 

  	As per claim 6, the combined teachings of Sadi in further view of Oshima, as a whole, further discloses the system for producing a continuous image from separate image sources of claim 2, further comprising a processing device, wherein the processing device is in communication with the image-capture devices, and wherein the processing device is configured to receive and process images captured by the image-capture devices (Oshima, figs. 1 and 3, smartphone 100, main controller 101, para 0086 and 0102). 

  	As per claim 7, the system for producing a continuous image from separate image sources of claim 1, wherein each of the image-capture devices comprises a processor, internal memory, and a battery, and wherein each of the image-capture devices is configured to simultaneously capture images without any wired connection to the control device or to another component of the image-capture unit.



  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadi in view of Oshima, as a whole, by incorporating the smartphone and camera structure as disclosed by Oshima, into the camera system as disclosed by Sadi, because doing so would provide a more efficient way of controlling a plurality of cameras, thus enhancing the operability of the imaging system remotely.


13.  	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi et al (US 2016/0088280 A1) in view of Baldwin (US 9,264,598 B1).

  	As per claim 8, the system for producing a continuous image from separate image sources of claim 1, wherein the image-capture devices are smartphones.

  	Sadi fails to teach the limitations as recited above in claim 8. However, Baldwin discloses a collaborative image capturing system, wherein the computing devices 100 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadi in view of Baldwin, as a whole, by incorporating the computing devices as disclosed by Baldwin, into the camera system as disclosed by Sadi, because doing so would provide a more efficient way of capturing a large image/scene, thus being able to individually control each image capturing device with enhanced functionality. 


  	As per claim 17, the system for producing a continuous image from separate image sources of claim 1, wherein each image-capture device comprises an audio input and is configured to capture audio from the direction of the field-of-view of the image-capture device.

   	Sadi fails to teach the limitations as recited above in claim 17. However, Baldwin discloses a collaborative image capturing system, wherein the computing devices 100 for capturing the image/scene are comprised with audio element 710 which contains one or more audio speakers and microphones to record audio associated with imaging (Baldwin, fig. 7, computing device 700, audio elements 710, col. 12 lines 4-10). 

. 


14.  	Claims 20-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi et al (US 2016/0088280 A1) and Oshima et al (US 2017/0163880 A1) in further view of Baldwin (US 9,264,598 B1).


  	As per claim 20, Sadi discloses a system for producing a continuous image from separate image sources (fig. 4, camera system 110, cameras 112, camera body 118, see para 0066), the system comprising: 
  	a support structure for supporting the devices in fixed positions relative to each other and to the support structure (fig. 4, camera system 110, cameras 112, camera body 118, para 0066).

  	Sadi fails to teach a control device configured to wirelessly communicate with each of the devices, wherein the control device is configured to send commands to the devices, wherein each computing device is configured to independently adjust image- 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadi in view of Oshima, as a whole, by incorporating the smartphone as disclosed by Oshima, into the camera system as disclosed by Sadi, because doing so would provide a more efficient way of controlling a plurality of cameras, thus enhancing the operability of the imaging system remotely. 

  	The combined teachings of Sadi in view of Oshima, as a whole, fail to disclose computing devices, wherein each computing device comprises an image-capture device, a processor, and memory. However, Baldwin discloses a collaborative imaging capturing system in fig. 1, wherein the computing devices 100, 600, and 700 for capturing the image/scene can be smartphone/tablet and comprises image capture elements 706, a processor 702, and memory 704 (Baldwin, figs. 1, 6, and 7, computing devices 100, 600, and 700, col. 2 line 64 – col. 3 line 7 and col. 11 lines 27-49).

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadi and Oshima, in further view of Baldwin, as a whole, by incorporating the computing devices as disclosed by Baldwin, into the camera system as disclosed by Sadi and Oshima, because doing so would provide a more efficient way of capturing a large image/scene, thus being able to individually control each image capturing device with enhanced functionality.


  	As per claim 21, the combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, further disclose the system for producing a continuous image from separate image sources of claim 20, wherein the control device (Oshima, figs. 1, 3, and 4, smartphone 100, display panel 121) directly communicates with at least one computing device using peer-to-peer communication, wherein the at least one computing device relays information received from the control device to a second computing device using peer-to-peer communication, and wherein the at least one computing devices relays information received from the second computing devices to the control device using peer-to-peer communication (Oshima, discloses the ability to control multiple cameras 10A-10C from smartphone 100 and the ability to send and receive data, i.e. peer to peer communication, see Oshima, figs. 1 and 4, smartphone 100, cameras 10A-10C, display panel 121, see associated written description, also para 0051, 0058-0060, 0154, 0155).

  	As per claim 22, the combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, further disclose the system for producing a continuous image from separate image sources of claim 20, wherein the system comprises at least 10 image-capture devices (Sadi, fig. 4, camera system 110, para 0066).

  	As per claim 23, the combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, further disclose the system for producing a continuous image from separate image sources of claim 20, wherein the control device (Oshima, figs. 1 and 4, smartphone 100, display panel 121) is configured to send commands to adjust an image-capture - 38 -P43418US1 / 3607.3840001parameter of some of the image-capture devices based on an image-capture parameter of a selected one of the image-capture devices (Oshima, para 0155). 

   	As per claim 24, the combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, further disclose the system for producing a continuous image from separate image sources of claim 20, wherein the images captured by each image-capture device are stored as image data in the memory of the respective computing device (Baldwin, figs 1, 6, and 7, computing devices 100, 600, and 700, memory 704) and wherein the images received by the control device (Oshima, figs 1 and 4, smartphone 100, display panel 121) include less image data than the respective images stored in the memory of the respective computing devices (Oshima, figs. 1 and 4, smartphone 100 can control any camera it is linked up with, therefore it can selectively transmit and receive the amount of image data desired, which can be less than the 

  	As per claim 25, the combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, further disclose the system for producing a continuous image from separate image sources of claim 20, wherein the adjustable image-capture parameters include at least one of aperture, shutter speed, sensitivity, frame rate, focus point, focal length, and white balance (Oshima, figs. 1 and 4, smartphone 100, display panel 121, para 0155, zoom magnification, i.e. focal length). 

   	As per claim 28, the combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, further disclose the system for producing a continuous image from separate image sources of claim 20, wherein the computing devices are fixed relative to each other by the support structure within a 3 square foot area (Sadi, figs. 3 and 4, camera system 110, para 0068). 


15.  	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sadi et al (US 2016/0088280 A1), Oshima et al (US 2017/0163880 A1) and Baldwin (US 9,264,598 B1), in further view of Jomppanen US 2005/0151852 A1. 

   	As per claim 26, The system for producing a continuous image from separate image sources of claim 20, wherein the control device transmits electronic data to at 

  	The combined teachings of Sadi and Oshima, in further view of Baldwin, as a whole, fail to teach the limitations as recited above in claim 26. However, Jomppanen discloses a wireless multi-recorder system wherein the recorders (i.e. cameras) are all synchronized to one common reference clock (i.e. internal clock) and the trigger (i.e. control means) transmits a triggering message comprising of a time stamp (i.e. time difference) to control the recorders to perform image capture (Jomppanen, fig. 2, imaging system, see para 0011-0013, 0031-0033, and 0036-0041). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadi, Oshima, and Baldwin, in further view of Jomppanen, as a whole, by incorporating the synchronization system as disclosed by Jomppanen, into the imaging system as disclosed by Sadi, Oshima and Baldwin, because doing so would provide a more efficient way of synchronizing all devices attached to imaging system, thus enhancing the ability to simultaneously capture an object/scene of interest. 

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697